                Case 2:15-cv-01927-TSZ Document 95 Filed 04/24/20 Page 1 of 1



 1

 2

 3

 4

 5                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 6                                    AT SEATTLE

 7
       ATLANTIC SPECIALTY
       INSURANCE COMPANY,
 8
                              Plaintiff,
 9                                                      C15-1927 TSZ
           v.
10                                                      MINUTE ORDER
       PREMERA BLUE CROSS,
11
                              Defendant.
12

13        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
14
           (1)    Pursuant to the stipulation of the parties, docket no. 93, the deadline for
   filing the Joint Status Report required by Minute Order entered April 3, 2020, docket
15
   no. 88, is EXTENDED from April 24, 2020, to May 8, 2020.
16          (2)     The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
17
            Dated this 24th day of April, 2020.
18

19                                                     William M. McCool
                                                       Clerk
20
                                                       s/Karen Dews
21                                                     Deputy Clerk

22

23

     MINUTE ORDER - 1
